[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 136 
This is a case wherein the appellee City brought a suit to foreclose its tax liens against the appellant's land for the nonpayment of municipal taxes for the year of 1926 and the years of 1928 to 1939 inclusive, as authorized by Chapter F. S. 173, F.S.A.
The Chancellor entered a final decree of foreclosure against the appellant and his principal assignment of error is:
"The Court erred in making and entering the final decree, . . . in that
"(a) no levy was made in pursuance of law;
"(b) that the evidence disclosed that no certificate of a majority of the town council was attached to the several tax rolls upon which the Town of Monticello relies for recovery that the Town Council had examined such tax rolls and found them to be correct;
"(c) that no warrant of the Tax Assessor to the Tax Collector in the form set out in the charter of the Town of Monticello was attached to the several tax rolls upon which the said Town of Monticello relies for a recovery."
Treating these items of complaint in order it appears that:
(a) the levies were by resolution and not by ordinance as prescribed by Section 18, Chapter 9026, Acts 1921.
(b) there was not attached to the assessment roll the certificate of the Town Council, that it had examined the assessment rolls and that they were found to be correct as prescribed by Section 11, Chapter 9026, Acts 1921; and *Page 137 
(c) the warrant of the Tax Assessor directed the Tax Collector was not attached and delivered to him, as prescribed by Section 30, Chapter 9026, Acts 1921.
In 1929 by Section One of Chapter 14572 the administrative procedure for the assessment and collection of State and County taxes was made directory whereas prior thereto much of it was mandatory. This Section is now a part of F. S. 1941, Section 192.21.
By the language of F. S. 192.21 it is not applicable to municipalities.
"Statute relating to delinquent state and county taxes held not to apply to municipal taxes and certificates (Acts 1929 [Ex. Sess.] c. 14572)" State ex rel., Dolnos Corporation v. Lehman, et al. 100 Fla. 1401, 131 So. 333.
However, where the municipality's charter made the state law applicable F. S. 192.21 will be applied.
"Holder of City of Coral Gables tax sale certificate held entitled to maintain suit under general statute authorizing foreclosure of tax sale certificate (sp. Acts 1929, c. 13972, Sec. 44; Acts 1929 [Ex. Sess.], c. 14572."Southwest Enterprise, Inc. v. Marion Frassee, et vir. 113 Fla. 770, 152 So. 175.
It appears that the City's Chapter by Section 40 of Chapter 9026 (Acts 1921) providing:
"All the provisions for the State Law for the enforcement and collection of State and County taxes shall avail the said municipal government hereby created as fully and completely as is embodied therein, insofar as the same does not conflict with the provisions of this charter." — when considered together with F. S. 192.21 has made directory the provisions of the charter for the assessment and collection of Monticello taxes since 1929 whereas before they may have been construed as mandatory.
Section 18 of the City's Charter (Chapter 9026) provided that the levy of taxes should by ordinance as distinguished from resolution and neither Chapter 14572 nor F. S. 192.21 attempt to make procedural matters relating to the levy of taxes directory.
It appears since 1929 by reason of said Section 40 of Chapter 9026 (Acts 1921) and Section 1 of Chapter 14572 as *Page 138 
carried forward in F. S. 192.21 F.S.A. that the administrative procedure relating to the assessment and collection of taxes of Monticello has become directory instead of mandatory.
It further appears that if Section 18, of Chapter 9026 relating to the levy of taxes is mandatory the attempted levy by resolution instead of ordinance has been cured by the Florida Statutes 1941 containing the following:
"All cities and towns which now are and for ten years last past have been exercising municipal governments are declared legally incorporated." — F.S. 165.23, F.S.A.
"All acts and doings of cities and towns included in Sec. 165.23, and of the government and officers of the same, done under any law of the State of Florida, are declared valid; and said municipal corporations and governments, and all the officers of the same, shall have the powers and privileges granted by law, approved February 4, A.D. 1896, and all subsequent laws relating to municipal corporations and the governments of the same." — F.S. 165.24, F.S.A.
It also appears that these two last quoted Sections cured any irregularities relating to the assessment and collection of such taxes.
Affirmed.
THOMAS, C.J., CHAPMAN and ADAMS, J., concur.
TERRELL and BUFORD, JJ., dissent.
SEBRING, J., not participating.